Citation Nr: 1044217	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a higher initial evaluation for left knee 
degenerative arthritis, status post anterior cruciate ligament 
repair, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to August 
2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2007, a statement of the 
case was issued in May 2007, and a substantive appeal was 
received in July 2007.  The December 2006 rating decision granted 
service connection for the disability at issue and assigned it a 
noncompensable rating effective from June 2006.  A September 2009 
rating decision changed that rating to 10 percent, effective from 
June 2006.  

The Veteran withdrew an appeal of the rating for aortic 
insufficiency, mitral regurgitation, and tricuspid regurgitation 
with scar in October 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Preliminary review of the claims file fails to reveal that the 
Veteran has been sent any notice(s) as required by the Veterans 
Claims Assistance Act of 2000 (VCAA 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a) (2005); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002); Pelegrini v. Principi, 18 Vet.App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Although 
the Board regrets further delay, appellate review is not proper 
at this time.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished proper 
VCAA notice. 

2.  The RO should then furnish the Veteran 
and his representative with an appropriate 
supplemental statement of the case.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


